                                           Case 5:20-cv-01139-NC Document 26 Filed 09/30/20 Page 1 of 1




                                   1
                                   2
                                   3
                                   4
                                   5                               UNITED STATES DISTRICT COURT
                                   6                          NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                   8     ABRAHAM MARTEY,                                   Case No.5:20-cv-01139-NC
                                   9                  Plaintiff,                           ORDER OF CONDITIONAL
                                                                                           DISMISSAL
                                  10            v.
                                                                                           Re: Dkt. No. 25
                                  11     METROPOLITAN LIFE INSURANCE
                                         COMPANY,
                                  12
Northern District of California
 United States District Court




                                                      Defendant.
                                  13
                                  14
                                  15         The Court having been notified of the settlement of this action, and it appearing that

                                  16   no issue remains for the Court’s determination, IT IS HEREBY ORDERED THAT this

                                  17   action and all claims asserted herein are DISMISSED with prejudice. The Clerk of the

                                  18   Court is directed to administratively close this case. Any party may move to reopen the

                                  19   case, provided that such motion is filed within 30 days. All scheduled dates are

                                  20   VACATED.

                                  21         The Court retains jurisdiction over this case for 30 days. See Kokkonen v. Guardian

                                  22   Life Ins. Co. of Am., 511 U.S. 375, 381 (1994).

                                  23         IT IS SO ORDERED.

                                  24
                                  25   Dated: September 30, 2020         _____________________________________
                                                                                    NATHANAEL M. COUSINS
                                  26                                                United States Magistrate Judge

                                  27
                                  28
                                       5:20-cv-01139 NC
                                       Order of Conditional Dismissal
